Citation Nr: 0910158	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral spine degenerative changes for the period prior 
to January 9, 2003, and in excess of 20 percent for the 
period beginning January 9, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The Board remanded this issue for 
further development in December 2007.

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disorder, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that such a claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Prior to January 9, 2003, the Veteran's lumbosacral spine 
degenerative changes was manifested by no more than slight 
limitation of motion, and characteristic pain on motion.

3.  Beginning January 9, 2003, the Veteran's lumbosacral 
spine degenerative changes was manifested by evidence of 
muscle spasms in the back with forward flexion of the 
thoracolumbar spine of greater than 30 degrees; there was no 
medical evidence of ankylosis of the spine; and there was no 
objective evidence of IVDS or any incapacitating episodes.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbosacral spine degenerative changes for the period 
prior to January 9, 2003, and in excess of 20 percent for the 
period beginning January 9, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5242, General Rating 
Formula for Diseases and Injuries of the Spine (as in effect 
since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in March 2001, October 2002, January 2006, March 2006, 
and January 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in October 
2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) also was added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 and January 
2008 correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding the initial rating claim for lumbosacral spine 
degenerative changes the requirements outlined in Vazquez-
Flores are not applicable.  Instead, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

During the pendency of this appeal, the criteria for 
disabilities of the spine were amended and the diagnostic 
codes renumbered effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)
523
7
Lumbosacral or cervical strain

524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background and Analysis

Historically, by rating action of April 2001, the RO granted 
service connection for lumbosacral spine degenerative changes 
and assigned an initial noncompensable rating, effective 
January 18, 2001.  In October 2002, the RO increased the 
noncompensable rating to 10 percent, effective January 18, 
2001.  In November 2003 and January 2004, the RO increased 
the 10 percent rating to 20 percent, effective January 9, 
2003.  All these rating actions were done pursuant to the 
provisions of 38 C.F.R. § 4.71a, DC 5295.  

Prior to January 9, 2003

A private medical record dated in April 2001 noted that the 
Veteran's back pain was not responding to non-steroidal anti-
inflammatory drugs and muscle relaxers and that physical 
therapy (PT) was contemplated.  It was also noted that she 
had no complaint of radiculopathy and that she had full range 
of motion with pain on forward and backward flexion and that 
pain reproduced with rotation over the mid-back.  In May 
2001, it was indicated that she did not attend an initial PT 
session. 

August and September 2001 private medical records noted 
physical therapy for the Veteran's back and leg pain.  Range 
of motion was noted as within normal limits with some pain 
and that the Veteran displayed objective findings to support 
sacroiliac joint and soft tissue contribution to pain.  No 
radicular symptoms were noted down her extremities.  

A November 2001 nerve conduction study of both upper 
extremities was normal.  It was noted that the Veteran 
complained of mid-thoracic pain associated with right upper 
extremity pain.  The examining physician stressed the extreme 
importance of correct posture and body mechanics.

The Veteran underwent a fee-basis VA examination in April 
2002.  She complained of chronic back pain since giving birth 
in 1990 while in service. She said that this constant pain 
increased with activity, such as standing and walking, and 
decreased with rest and heat.  She also complained of 
significant limitations from her back pain.  There does not 
appear to be any spinal X-ray studies associated with the 
report of this examination and the examiner diagnosed 
degenerative arthritis of the lumbar spine after noting that 
it had been previously diagnosed.

Considering the pertinent evidence in light of the criteria 
of former DC 5295, the Board finds that the evidence prior to 
January 9, 2003, provides no basis for more than the 10 
percent rating assigned for this period.  

For the time period in question, there is no evidence of a 
precise range of motion measurements of the lumbar spine, 
although in April 2001, the examiner noted that range of 
motion was within normal limits with some pain.  Private 
medical evidence shows that the Veteran needed physical 
therapy for back pain in 2001, which satisfies the 
characteristic pain on motion requirement for a 10 percent 
rating under DC 5295.  There is no evidence of muscle spasm 
or listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, that would 
qualify the Veteran for a higher rating under the former DC 
5295.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect during the period in question.  The medical evidence 
does not demonstrate that the Veteran has residuals of a 
fractured vertebrae, favorable or unfavorable ankylosis of 
the entire spine, or favorable or unfavorable ankylosis of 
the lumbar spine.  Therefore, there is no basis for 
evaluation of the disability under former DCs 5285, 5286, or 
5289.  As there are no range of motion measurements for this 
time period, the evidence cannot show an increase from a 
slight limitation of motion of the lumbar spine to a moderate 
limitation of motion of the lumbar spine under former DC 
5292.  

A rating in excess of 20 percent effective January 9, 2003

January 2003 private medical records noted that the Veteran 
complained of pain across the mid-back which was worse with 
deep breathing and moving.  An examiner assessed muscle 
spasms recommended treatment with moist heat and a muscle 
relaxer.  An X-ray study of the lumbar spine showed mild 
posterior narrowing at L1-2 and L2-3 and moderately severe 
narrowing at L5-S1 with no degenerative changes noted in the 
apophyseal joints.  Ventral spurring was noted at L5-S1.  A 
follow-up visit in mid-January 2003 noted a diagnosis of 
degenerative joint disease of the lumbar spine. 

February 2003 correspondence from Dr. D.L.O., a private 
chiropractor, noted that he had been treating the Veteran for 
several weeks for her back spasms and that X-ray studies 
showed she had been diagnosed with multiple level in multiple 
row vertebral and sacroiliac joint dysfunction syndrome with 
resultant myalgia and myospasms complicated by degenerative 
changes and mid-back scoliosis.  He opined that the Veteran 
responded well to conservative chiropractic care to date.  

In the period from February 2003 to February 2006, there are 
no VA or private medical records addressing the lumbar spine 
disorder.

The Veteran underwent a fee-basis VA examination in February 
2006.  She complained of stiffness and spasm in the back that 
was constant and traveled to both thighs and was oppressive, 
cramping, sticking, and sharp in nature.  Sometimes this 
resolved on its own and sometimes with medication.  The 
Veteran also stated that sometimes she just could not move 
and had lost time from work three to four times a year.  On 
examination, tenderness was noted in the lower spine, but 
there was no ankylosis and straight leg raising was negative 
on both sides.  Flexion was to 80 degrees, extension was to 
25 degrees, left and right lateral were to 25 degrees, right 
rotation was to 30 degrees, and left rotation was to 25 
degrees.  After repetitive motion, the examiner noted that 
range of motion was not additionally limited by pain at the 
end of range of motion, and also not by fatigue, weakness, 
lack of endurance, or incoordination.  The examiner opined 
that she could not determine additional limitation in degrees 
without speculation.  She indicated there was no IVDS.

The Veteran underwent a VA examination in March 2008.  The 
Veteran complained of constant pain estimated at an 8 on a 
scale of 10 and a spasm in the lumbar paraspinal muscle.  The 
examiner noted that tingling in the arm might have been 
associated with her history of carpal tunnel syndrome.  It 
was noted that the Veteran did not have flare-ups of her 
spinal condition, though there was a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  Her 
low back pain radiated up to the thoracic spine and then down 
the back of the thigh.  On examination, the examiner did not 
note IVDS or any crepitation.  The Veteran had a normal 
posture and gait.  

Active range of motion of the thoracolumbar spine measured as 
follows:  flexion was to 60 degrees, extension was to 30 
degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 40 degrees, and bilateral lateral 
rotation was to 30 degrees.  While the examiner found 
evidence of pain following repetitive motion, she noted there 
were no additional limitations of range of motion.  There was 
no ankylosis, gibbus, kyphosis, list, flattening, lordosis, 
or scoliosis found.  While pain with motion and tenderness 
were noted, there were no additional objective abnormalities 
of thoracic sacrospinalis noted, such as spasm, atrophy, 
guarding, or weakness.  X-ray studies of the lumbar spine 
showed underlying degenerative changes involving L4-5 and L5-
S1.  

The VA examiner's report also noted that the Veteran was 
employed full-time in information security for more than five 
years and that she lost two weeks from work during the 
previous 12-month period.  Weakness, fatigue, pain, and 
decreased strength in the lower extremity were noted as 
effects on the Veteran's occupational activities and there 
were moderate effects on her daily activities, such as 
bathing and doing chores.  

Considering the pertinent evidence in light of the criteria 
noted above, the Board finds no basis for a rating in excess 
of 20 percent beginning January 9, 2003, under the former 
rating criteria.  While the chiropractor in February 2003 
noted muscle spasm, there are no medical reports of record 
documenting that the lumbar spine impairment was severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, so as to meet the criteria for the 40 percent rating 
under former Diagnostic Code 5295.  There is no range of 
motion measurement in the record for this time period with 
which to increase the Veteran from a moderate limitation of 
motion to a severe limitation of motion of the lumbar spine 
under former DC 5292.  

Inasmuch as the Veteran does not have intervertebral disc 
syndrome as described under Diagnostic Code 5293, the rating 
criteria for intervertebral disc syndrome is not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria 
during the period in question.  The medical evidence does not 
demonstrate that the Veteran has residuals of a fractured 
vertebrae, favorable or unfavorable ankylosis of the entire 
spine, or favorable or unfavorable ankylosis of the lumbar 
spine.  Therefore, there is no basis for evaluation of the 
disability under former Diagnostic Codes 5285, 5286, or 5289.  
The medical evidence during this time period simply does not 
support a finding of a rating in excess of 20 percent for 
lumbosacral spine degenerative changes under the former 
rating criteria.

Considering the pertinent evidence in light of the criteria 
of revised DC 5237, the Board finds that the medical evidence 
for the period since September 26, 2003 (when the new 
regulations came into effect) provides no basis for more than 
the assigned 20 percent rating.  

The orthopedic manifestations of the Veteran's lumbosacral 
spine degenerative changes have been rated as 20 percent, 
pursuant to the former DC 5295 for lumbosacral strain.  Under 
the General Rating Formula, higher ratings are available for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or for favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.  The medical evidence since 
September 26, 2003 simply does not include evidence of, or of 
disability comparable to, forward flexion of the 
thoracolumbar spine of 30 degrees or less, or of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, or 
of unfavorable ankylosis of the entire spine.  As there is no 
evidence of greater limitation of motion than that 
represented by a 20 percent rating, no higher rating is 
warranted.

Even considering the DeLuca factors, the Board finds that the 
20 percent rating appropriately compensates the Veteran for 
any functional loss due to pain and other factors.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 204-07.  
In this regard, the February 2006 fee-basis VA examiner found 
that range of motion was not additionally limited by pain at 
the end of range of motion, and also not by fatigue, 
weakness, lack of endurance, or incoordination.  The March 
2008 VA examiner found evidence of pain following repetitive 
motion, but noted there were no additional limitations of 
range of motion.  These findings are not indicative of 
ankylosis of the spine or forward flexion of 30 degrees or 
less.  The Board also notes that, as under the revised 
criteria, disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain, 
the Board find that the DeLuca factors do not provide a basis 
for a higher rating for theVeteran's lumbar spine disability.

While the revised criteria also provide for higher ratings 
where there is IVDS-based either on the frequency of 
incapacitation episodes, the General Rating Formula, or by 
combining separate ratings for orthopedic and neurological 
manifestations, whichever results in a higher rating (see 
38 C.F.R. § 4.71a, General Rating Formula, Note 1; DC 5243 
(2008))-again, there is no objective evidence of IVDS.

There also is no medical evidence of any separately ratable 
neurological disability due to the Veteran's service-
connected lumbosacral spine degenerative changes.  The report 
of the February 2006 fee-basis examiner did not note any 
separately ratable neurological disability.  The report of 
the March 2008 VA examiner noted complaints that the 
Veteran's low back pain radiated up to the thoracic spine and 
then down the back of the thigh, but the strength of the 
lower extremities was normal.  There are no physician 
characterizations that any such radiculopathy is a separately 
ratable neurological disability, and the February 2006 and 
March 2008 examiners did not provide objective findings of 
radiculopathy and neuropathy.

Therefore, the claim for a rating in excess of 20 percent for 
lumbosacral spine degenerative changes for the period 
beginning September 26, 2003, must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected back disability that would 
take her case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

For all the foregoing reasons, the claim for a higher initial 
rating for lumbosacral spine degenerative changes for the 
period prior to January 9, 2003, and in excess of 20 percent 
for the period beginning January 9, 2003, must be denied.  
See Fenderson, 12 Vet. App. at 126.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against this claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral spine degenerative changes for the period prior 
to January 9, 2003, and in excess of 20 percent for the 
period beginning January 9, 2003, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


